Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 1 of 9 PageID 220




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   AISHA HASSAN and
   LAVERNE MCGEE,
                                                      CASE NO.: 6:18-cv-01909-RBD-TBS
          Plaintiffs,
   v.

   RICK SINGH, in his capacity as
   ORANGE COUNTY PROPERTY
   APPRAISER,

         Defendant.
   ___________________________________/

          DEFENDANT’S MOTION FOR ATTORNEY DISQUALIFICATION

          Defendant, RICK SINGH, in his capacity as ORANGE COUNTY PROPERTY

   APPRAISER1 (“Defendant”), pursuant to Rule 4-1.9 of the Rules of Professional Conduct

   of the Rules Regulating the Florida Bar and Local Rules 2.04(d) and 3.01(g), and for good

   cause shown, moves this Court to disqualify attorney Jill Schwartz (“Schwartz”) and the

   law firm of Jill S. Schwartz & Associates from the representation of Plaintiffs AISHA

   HASSAN and LAVERNE MCGEE (collectively, “Plaintiffs”) in this matter as follows:

                            RELEVANT FACTUAL HISTORY

          1.      On May 12, 2009, Schwartz and her firm, Jill S. Schwartz & Associates,

   P.A., were retained as counsel for Defendant. [See May 12, 2009, Letter from Jill S.



   1
     Because Plaintiffs named Rick Singh in his official capacity as Defendant, the suit is
   effectively against the office of the Orange County Property Appraiser. See Busby v. City
   of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (“[W]hen an officer is sued under Section
   1983 in his or her official capacity, the suit is simply ‘another way of pleading an action
   against an entity of which an officer is an agent.’” (internal citation omitted)).



   FPDOCS 35026568.1
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 2 of 9 PageID 221




   Schwartz, attached hereto as Exhibit A; May 8, 2009, Engagement Letter, attached hereto

   as Exhibit B.]

          2.        Schwartz immediately began to provide legal counsel to Defendant on

   employment matters.

          3.        On March 30, 2011, Schwartz sent a letter to Defendant stating that “we”

   (presumably she and her associate David Spalter who was copied on the letter) “have

   reviewed your current Employee Handbook.” According to Schwartz, the Employee

   Handbook was “comprehensive and complies with the current pertinent labor and

   employment laws.” As such, Schwartz recommended only a few policy changes. [See

   March 30, 2011, Letter from Jill S. Schwartz, attached hereto as Exhibit C.] One of the

   policies that Schwartz approved as being comprehensive and complying with the law, and

   therefore needing no change, was Defendant’s “Expense Reimbursements” policy. [See

   Defendant’s Employee Handbook, pgs. 56-57, attached hereto as Exhibit D.]

          4.        Rick Singh was elected to the office of Orange County Property Appraiser

   in 2012. Thereafter, he sought and was provided expense reimbursement pursuant to the

   Employee Handbook’s “Expense Reimbursements” policy that Schwartz reviewed and

   approved as being comprehensive and complying with the law. [See Declaration of Rick

   Singh (“Singh Dec.”), attached hereto as Exhibit E, at ¶3.]

          5.        Schwartz continued to represent Defendant on employment matters until at

   least September of 2013. [Ex. E, at ¶4.] This included a matter before the Equal

   Employment Opportunity Commission that involved claims of discrimination and

   retaliation. During this time period, Schwartz was privy to confidential information




   FPDOCS 35026568.1                            2
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 3 of 9 PageID 222




   regarding Defendant’s litigation and settlement strategies. [Ex. E, at ¶4.]

          6.      On February 10, 2016, the Orange County Comptroller finished an audit of

   Defendant which looked into expense reimbursements during the period of January 1, 2013

   through June 30, 2015. This included a period of time in which Schwartz was serving as

   Defendant’s counsel. [Ex. E, at ¶5.]

          7.      The audit did not find that Defendant engaged in any wrongdoing, but did

   conclude that the reimbursement policy in the Employee Handbook that Schwartz reviewed

   and approved was too broad and needed to be supplemented “with guidance that establishes

   clear, objective parameters” for meal and refreshment reimbursements. Additionally, the

   Audit concluded that Defendant’s policy on reimbursements in the Employee Handbook

   that Schwartz reviewed and approved was too lax on travel reimbursements, and

   recommended that it be supplemented “to better ensure travel related expenses are

   minimized.” [See Audit of the Orange County Property Appraiser’s Office Procurement

   Card Usage, pgs. 10-15, attached hereto as Exhibit F.]

          8.      After the 2016 audit, Defendant updated its reimbursement policy to reflect

   the audit recommendation. [Ex. E, at ¶6.] Until that point, Defendant and its employees

   operated under the reimbursement policy reviewed and approved by Schwartz. [Ex. E, at

   ¶6.]

          9.      On November 6, 2018, Plaintiffs filed their Complaint against Defendant.

   In the Complaint, Plaintiffs made multiple allegations related to reimbursements for travel

   and food expenses prior to 2016, including ones in 2013 that were reviewed and addressed

   in the Audit. [Doc. 1, ¶¶ 31-62]. All of these allegations relate to reimbursements that




   FPDOCS 35026568.1                            3
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 4 of 9 PageID 223




   were made under the Employee Handbook policy reviewed and approved by Schwartz.

          10.        Plaintiffs have also made multiple allegations related to the 2016 audit of

   Defendant, which based two of its three conclusions/recommendations on problems with

   Defendant’s reimbursement policy that was approved by Schwartz. [Doc. 1, ¶¶ 21-31, 36,

   41, 50, 54-57].

          11.        Schwartz signed the Complaint as counsel for Plaintiffs, and therefore is

   currently acting as a counsel for parties in a lawsuit that, in part, attacks Schwartz’s work

   for her former client. [Doc. 1, p.38.]

          12.        Defendant’s prior counsel expressly brought the conflict issue to Schwartz’s

   attention prior to her filing the Complaint. [See June 25, 2018 correspondence from

   Mayanne Downs, attached hereto as Exhibit G.] Schwartz chose to move forward with her

   representation adverse to Defendant despite being on notice of the conflict. Moreover,

   Plaintiffs have chosen to raise this issue in their Complaint (thereby necessitating that

   Defendant address it with the Court). [Doc. 1, ¶¶183, 199.]

                                             ANALYSIS

          Defendant acknowledges that there is a constitutionally based right to a party’s

   counsel of choice. In re BellSouth Corp., 334 F.3d 941, 955 (11th Cir. 2003). However,

   this right is not absolute. Id. McGuin v. Texas Power & Light Co., 714 F.2d 1255, 1262

   (5th Cir. 1983). The attorney chosen to represent a party cannot have a conflict of interest.

   Id. Also, the attorney cannot disclose confidential information from a prior client during

   the representation. Id. The choice of counsel “is never completely unfettered.” Id.




   FPDOCS 35026568.1                              4
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 5 of 9 PageID 224




          Motions to disqualify counsel are governed by two sources of authority – the

   relevant court’s local rules and federal common law. Herrmann v. GutterGuard, Inc., 199

   Fed. Appx. 745, 752 (11th Cir. 2006). According to the Local Rules of the Middle District

   of Florida, attorneys must follow the Rules of Professional Conduct of the Rules

   Regulating the Florida Bar (“Florida Rules of Professional Conduct”) in determining

   whether the representation of a specific client is appropriate. Mitchell v. Hunt, No. 8:15-

   CV-2603-T-23TGW, 2017 WL 1157897, at *3 (M.D. Fla. Jan. 9, 2017), report and

   recommendation adopted, No. 8:15-CV-2603-T-23TGW, 2017 WL 1135296 (M.D. Fla.

   Mar. 27, 2017); Local Rule 2.04(d). Disqualification of any chosen attorney must rest on

   the violation of a specific Rule. Id. (citing Schlumberger Techs., Inc. v. Wiley, 113 F.3d

   1553, 1561 (11th Cir.1997)).

          According to Florida Rules of Professional Conduct Rule 4-1.9:

          A lawyer who has formerly represented a client in a matter must not
          afterwards:

                  (a) represent another person in the same or a substantially
                  related matter in which that person’s interests are materially
                  adverse to the interests of the former client unless the former
                  client gives informed consent;

                  (b) use information relating to the representation to the
                  disadvantage of the former client except as these rules would
                  permit or require with respect to a client or when the
                  information has become generally known; or

                  (c) reveal information relating to the representation except
                  as these rules would permit or require with respect to a client.

          Pursuant to Florida law, a party seeking to disqualify opposing counsel under this

   rule must prove (1) the existence of a prior attorney-client relationship, and (2) that the




   FPDOCS 35026568.1                             5
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 6 of 9 PageID 225




   matters in the current suit are substantially related to the previous matter where the attorney

   represented the former client. Shivers v. Intl Bd. Of Elc. Workers Local Union, 349, 262

   Fed. App’x 121, 126 (11th Cir. 2008); see also State Farm Mut. Auto. Ins. Co. v. K.A.T.,

   575 So.2d 630, 633-34 (Fla. 1991).

           1. Defendant and Schwartz had a Prior Attorney-Client Relationship

           There is no doubt that Defendant can prove it had a prior attorney-client relationship

   with Schwartz and her law firm, and therefore satisfy the first requirement for

   disqualification under Rule 4-1.9. Defendant and Schwartz signed an engagement letter,

   Schwartz wrote a separate letter expressing her excitement at representing Defendant, and

   Schwartz provided Defendant with advice and representation on multiple occasions until

   at least the latter part of 2013.

           2. Schwartz’s Representation of Plaintiffs is Substantially Related to Her Earlier
              Work for Defendant.

           According to the Comments to Rule 4-1.9, “[m]atters are “substantially related” for

   purposes of this rule if they involve the same transaction or legal dispute, or if the current

   matter would involve the lawyer attacking work that the lawyer performed for the former

   client.” Matters are also substantially related when the first matter “could reasonably be

   understood as important to the issues involved in the present matter.” Mitchell, 2017 WL

   1157897, at *4.

           First, Defendant can show that Schwartz’s representation of it is substantially

   related to the current lawsuit based upon the official comments to Rule 4-1.9. Much of

   Plaintiffs’ case is based on the inaccurate premise that they “blew the whistle” on

   Defendant’s alleged misuse of government funds. Defendant’s use of funds during a large



   FPDOCS 35026568.1                             6
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 7 of 9 PageID 226




   portion of the time about which Plaintiffs are complaining was governed by policies

   personally reviewed and approved by Schwartz. In other words, Schwartz gave her legal

   opinion that Defendant’s reimbursement policy was sufficient, and Defendant relied upon

   this advice. Plaintiffs’ lawsuit attacks the work that Schwartz previously performed for

   Defendant, which the comments to Rule 4-1.9 clearly state means the current lawsuit is

   substantially related to Schwartz’s former work for Defendant.         Thus, the second

   requirement for disqualification is fulfilled.

          Second, Schwartz’s work in this case is also substantially related to her work for

   Defendant under federal common law because the work Schwartz did on Defendant’s

   Employee Handbook will be important to the issues involved in the current matter.

   According to the Orange County Comptroller’s audit, any issues with Defendant’s use of

   funds were caused by the vague reimbursement policy reviewed and approved by

   Schwartz. This audit and the circumstances surrounding it are obviously important to

   Plaintiffs’ claims, demonstrated by the fact that the audit is discussed in more than ten

   paragraphs of the Complaint.       Therefore, the current matter and Schwartz’s current

   representation are substantially related pursuant to federal common law.

          3. Schwartz’s Conflict of Interest is Imputed to All Lawyers in Her Firm.

          According to Florida Rules of Professional Conduct Rule 4-1.10(a), “[w]hile

   lawyers are associated in a firm, none of them may knowingly represent a client when any

   1 of them practicing alone would be prohibited from doing so by rule 4-1.7 or 4-1.9…”

   Rule 4-1.10; See also Baybrook Homes, Inc. v. Banyan Const. & Dev., Inc., 991 F. Supp.

   1440, 1443 (M.D. Fla. 1997). There are certain exceptions to this Rule for when attorneys




   FPDOCS 35026568.1                                7
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 8 of 9 PageID 227




   switch firms, but none apply to the matter at hand. Therefore, since Schwartz is prohibited

   from representing Plaintiffs under Rule 4-.19, this conflict is imputed to all attorneys in her

   firm pursuant to Rule 4-1.10.

          Schwartz (and her firm) had a prior attorney-client relationship with Defendant, and

   Schwartz’s representation of Defendant is substantially related to her representation of

   Plaintiffs. Based on this, there is an obvious conflict of interest in Schwartz or any

   attorneys in her firm being materially adverse to her former client in this matter. Therefore,

   she and her entire firm must be disqualified.

                               RULE 3.01(g) CERTIFICATION

          In accordance with Local Rule 3.01(g), Counsel for Defendant has conferred in

   good faith with Counsel for Plaintiffs, who indicate that Plaintiffs oppose the relief

   requested in this Motion.

          WHEREFORE, Defendant respectfully requests that this Court grant its Motion for

   Attorney Disqualification and disqualify attorney Jill S. Schwartz and the firm of Jill S.

   Schwartz and Associates from serving as counsel for Plaintiffs in this matter.

                                                   s/ Jeffrey E. Mandel
                                                   Jeffrey E. Mandel
                                                   Florida Bar No.: 613126
                                                   Email: jmandel@fisherphillips.com
                                                   Benton N. Wood
                                                   Florida Bar No. 957275
                                                   Email: bwood@fisherphillips.com
                                                   FISHER & PHILLIPS LLP
                                                   200 South Orange Avenue, Suite 1100
                                                   Orlando, FL 32801
                                                   Telephone: (407) 541-0888
                                                   Fax: (407) 541-0887




   FPDOCS 35026568.1                               8
Case 6:18-cv-01909-RBD-TBS Document 26 Filed 02/15/19 Page 9 of 9 PageID 228




                                                 Carlos J. Burruezo, Esq.
                                                 Florida Bar Number 843458
                                                 carlos@burruezolaw.com
                                                 docketing@burruezolaw.com
                                                 Bertha L. Burruezo, Esq.
                                                 Florida Bar Number 596973
                                                 bertha@burruezolaw.com
                                                 BURRUEZO & BURRUEZO, PLLC
                                                 941 Lake Baldwin Lane, Suite 102
                                                 Orlando, Florida 32814
                                                 Office: 407.754.2904
                                                 Facsimile: 407.754.2905

                                                 Counsel for Defendant


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 15, 2019, I electronically filed the

   foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice

   of electronic filing to: Counsel for Plaintiff, Jill S. Schwartz, Esquire, David H. Spalter,

   Esquire, and Christopher A. Pace, Esquire, JILL S. SCHWARTZ & ASSOCIATES, P.A.,

   655 West Morse Boulevard, Suite 212, Winter Park, Florida 32789.

                                                 s/ Jeffrey E. Mandel
                                                 Jeffrey E. Mandel




   FPDOCS 35026568.1                            9
